May 07, 2010


Mr. Mike A. Hatchell
Locke Lord Bissell & Liddell, LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042
Mr. Gregory D. Smith
Ramey & Flock, P.C.
100 E. Ferguson, Suite 500
Tyler, TX 75702

RE:   Case Number:  07-1042
      Court of Appeals Number:  12-05-00428-CV
      Trial Court Number:  04-2399-B

Style:      ERI CONSULTING ENGINEERS, INC. AND LARRY G. SNODGRASS
      v.
      J. MARK SWINNEA, BRADY ENVIRONMENTAL, INC., AND MALMEBA COMPANY, LTD.

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and judgment in the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Cathy S.   |
|   |Lusk           |
|   |Ms. Lois Rogers|